Exhibit 10.1

Execution Copy

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into on March
12, 2007, by and between Pogo Producing Company, a Delaware corporation (the
“Company”), and Third Point LLC, a Delaware limited liability company (“Third
Point”), Mr. Daniel S. Loeb, Mr. Bradley L. Radoff, Third Point Offshore Fund,
Ltd., a Cayman Islands limited liability exempted company, Third Point Ultra
Ltd., a British Virgin Islands limited liability company, Third Point Partners
LP, a Delaware limited partnership, Third Point Partners Qualified LP, a
Delaware limited partnership and Lyxor/Third Point Fund Limited, a Jersey public
company with limited liability (each, including Third Point, a “Holder” and,
collectively, the “Holders”).

RECITALS

WHEREAS, certain Holders have filed with the Commission a Schedule 13D and
amendments thereto reporting, among other things, their beneficial ownership of
common stock and other securities of the Company (as amended as of February 23,
2007, the “Third Point Schedule 13D”);

WHEREAS, in the Third Point Schedule 13D, the Holders stated that they intend,
at the Company’s 2007 annual meeting of stockholders (the “2007 Annual
Meeting”), to propose nominees to be elected to seats on the Company’s board of
directors (the “Board”) and certain amendments to the Bylaws (collectively, the
“Proposed Solicitation”);

WHEREAS, the Company and the Holders have each determined that it is in their
respective best interests and in the best interests of their stockholders and/or
investors to enter into this Agreement whereby (i) the Company will expand the
Board to add new members and (ii) the Holders will abandon the Proposed
Solicitation, in each case as more fully provided herein;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

a)     Except as otherwise specifically indicated, the following terms have the
following meanings for all purposes of this Agreement:

“2008 Annual Meeting” means the Company’s 2008 annual meeting of stockholders.

“Affiliate” has the meaning assigned thereto in Rule 12b-2 promulgated under the
Exchange Act.


--------------------------------------------------------------------------------


“beneficially owns” (or comparable variations thereof) has the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act.

“Board Designees” means the Third Point Designees and the TRT Designee.

“Bylaws” means the Amended and Restated Bylaws of the Company.

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company.

“Confidential Information” means all information, data, knowledge, documents,
reports, interpretations, forecasts, records, know-how (in whatever form and
however communicated) and other written or oral information and documents that
are furnished to or otherwise disclosed to or received by any of the Holders,
any member of the Third Point Group or their representatives, directly or
indirectly from or on behalf of the Company, whether furnished or otherwise
disclosed or received before or after the date of this Agreement, together with
all analyses, compilations, studies, memoranda, notes, evaluations or other
documents, records or data (in whatever form maintained) prepared or formed by
any of the Holders, any member of the Third Point Group or their representatives
that contain or otherwise reflect or are generated from, whether in whole or in
part, such information or documents; provided, however, that the term
“Confidential Information” does not include any information that, as
demonstrated by the Holders, (a) is or becomes generally available to and known
by the public (other than as a result of a disclosure directly or indirectly by
any of the Holders, any member of the Third Point Group or their representatives
in breach of this Agreement), (b) is or becomes available to any of the Holders,
any member of the Third Point Group or their representatives on a
non-confidential basis from a source other than the Company or a Person acting
on behalf of the Company, provided that such source is not and was not
prohibited from communicating the information by a contractual, legal, fiduciary
or other obligation known to any of the Holders, any member of the Third Point
Group or their representatives or (c) was in the possession of any of the
Holders, any member of the Third Point Group or their representatives prior to
being furnished or disclosed by or on behalf of the Company or was independently
developed by any such Persons without violation of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Equity Securities” means Voting Securities and options and rights (whether
presently exercisable or not) to purchase Voting Securities.

“Exchange Act “ means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holder Representative” has the meaning given such term in Section 7.15.

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision, or any stock exchange or market in which Voting
Securities are listed for trading or traded.

2


--------------------------------------------------------------------------------


“Person” means any individual, corporation, limited liability company,
partnership, trust, other entity or group (within the meaning of Section
13(d)(3) of the Exchange Act).

“representatives” of any Person means such Person’s directors, officers,
employees, legal, investment banking and financial advisors, accountants and any
other agents and representatives of such Person.

“Resignation Date” means the earliest of:

(a) the first date on which any member of the Third Point Group engages in any
of the activities prohibited by Article IV, if such violation is not wholly
cured within three business days following written notice thereof by the
Company,

(b) the first date on which any member of the Third Point Group sells, transfers
or otherwise disposes of Equity Securities such that the Third Point Group’s
aggregate beneficial ownership of Equity Securities is reduced to less than 5%
(calculated in accordance with Rule 13d-3(d)(1)(i) promulgated under the
Exchange Act),

(c) the first date after the Standstill Termination Date on which any member of
the Third Point Group engages in any activity that was, prior to the Standstill
Termination Date, prohibited by Section 4.01, and

(d) the date on which this Agreement is terminated.

“Standstill Termination Date” means December 31, 2007.

“Strategic Advisor” means Goldman, Sachs & Co., in its capacity as financial
advisor to the Company in connection with the Strategic Alternatives Process,
together with any successors to such firm in such capacity.

“Strategic Alternatives Process” means the evaluation of strategic alternatives
by the Board publicly announced by press release on February 15, 2007 or any
similar process.

“Third Point Designees” means Daniel S. Loeb, Bradley L. Radoff and any
subsequent designee elected to the Board pursuant to Section 2.03.

“Third Point Group” means (a) the Holders, (b) any and all Affiliates of any
Holder and any Person as to which beneficial ownership of Equity Securities,
directly or indirectly, is controlled or shared by a Holder, (c) the
then-current officers, directors or managing members (or Persons serving in
equivalent capacities) of any Person described in clauses (a) or (b) above, (d)
with respect to any Person described in clauses (a) or (b) above who is an
individual, (i) any and all immediate family members of such Person, (ii) the
heirs, executors, personal representatives and administrators of such Person,
(iii) any and all trusts established for the benefit of such Person and (iv) any
and all charitable foundations the investment decisions of which are controlled
by such Person and (e) the other members of any and all groups (within the
meaning of Section 13(d)(3) of the Exchange Act) of which any Holder or any
Person described above is a member.

3


--------------------------------------------------------------------------------


“Termination Event” means the first date on which a Third Point Designee is
neither employed by nor affiliated with any of the other Holders.

“TRT Designee” means Robert B. Rowling.

“TRT Vacancy Proposal” means a stockholder proposal for the 2008 Annual Meeting
by any of the Holders to expand the Board by one directorship (including a
proposal to expand the Board by one directorship in excess of the number
proposed in any prior proposal made in accordance with the Bylaws by any of the
Holders to expand the size of the Board) and nominate an individual to fill such
directorship in order to replace the directorship terminated as a result of the
occurrence of events specified in the second and third sentences of Section
2.05(b).

“Voting Securities” means the common stock, par value $1.00 per share, of the
Company and any other securities of the Company of any kind or class having the
power generally to vote for the election of directors.

b)    Unless the context of this Agreement otherwise requires, (i) words of any
gender include the other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; and (v) all references to statutes, rules
and regulations are to the enumerated statutes, rules and regulations and any
successor statute, rule or regulation. Whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless business or
trading days are specified.

ARTICLE II

BOARD MATTERS AND RELATED AGREEMENTS

Section 2.01. Board Matters

a)     Promptly after the execution and delivery of this Agreement by all
parties (and in no event later than March 15, 2007), pursuant to the powers
granted to it under the Bylaws, the Board shall create two additional
directorships, thereby increasing the size of the Board from eight to ten
directorships, and appoint the Third Point Designees to fill such new
directorships.  Upon such appointment, one of such designees (the “First TP
Designee”) shall be a member of the class of directors designated as Class I in
the Certificate of Incorporation, with a term expiring at the 2008 Annual
Meeting, and the other designee (the “Second TP Designee”) shall be a member of
the class of directors designated as Class III in the Certificate of
Incorporation, with a term expiring at the 2007 Annual Meeting.  Each Third
Point Designee agrees to serve as a director of the Company, subject to and in
accordance with the provisions of this Agreement and the written policies of the
Board, any committees thereof or the Company applicable to Board members.  Each
Third Point Designee acknowledges that his obligations under this Agreement are
in addition to the fiduciary and common law duties of any director of a Delaware
corporation.

4


--------------------------------------------------------------------------------


b)    On or at any time prior to the twentieth day after the 2007 Annual
Meeting, pursuant to the powers granted to it under the Bylaws, the Board shall
be entitled to create a third additional directorship, thereby increasing the
size of the Board from ten to 11 directorships, and to offer to appoint the TRT
Designee to fill such new directorship.  If the TRT Designee accepts such offer,
the Board may appoint him to fill such directorship.  Upon such appointment, the
TRT Designee shall be a member of the class of directors designated as Class II
in the Certificate of Incorporation, with a term expiring at the annual meeting
of the Company’s stockholders in 2009.  If the TRT Designee declines to accept
any such offer, the Board shall not appoint any person to fill such
directorship, as more fully provided in Section 2.05.

c)     The Board shall (i) nominate the Second TP Designee to stand for election
as a director of the Company at the 2007 Annual Meeting, (ii) recommend such
election and solicit proxies in respect thereof in accordance with its past
practice and (iii) vote the Voting Securities represented by all proxies granted
by stockholders in connection with the solicitation of proxies by the Board for
such meeting in favor of the Second TP Designee, except to the extent that the
Board or its proxy holder(s) determine such proxies indicate a vote to withhold
authority or abstain with respect to the Second TP Designee.

d)    Except as otherwise provided in this Agreement, while serving on the Board
and any committee thereof, each Board Designee shall be entitled to all the
rights and privileges, and subject to all the duties and obligations, of the
other directors and committee members of the Board, in their capacities as
such.  The Company acknowledges that the Board Designees, in their capacity as
directors, shall have the right to have direct access to the Strategic Advisor
for informational purposes regarding its work in its capacity as such; provided
that such access shall be at such times as such directors and the Strategic
Advisor determine to be mutually convenient.  It is understood and agreed that
the Strategic Advisor’s work shall continue to be directed by the full Board,
acting through the management of the Company, and that such directors
individually shall not be entitled to direct the Strategic Advisor’s work.

e)     Upon the Board Designees’ becoming members of the Board as provided above
in this Section 2.01, the Board shall appoint each Board Designee to the
Management Committee.  Promptly after the Third Point Designees have become
members of the Board, the Board shall appoint Mr. Loeb to the Executive
Committee and Mr. Radoff to both the Compensation Committee and the Nominating &
Corporate Governance Committee.  Neither of Messrs. Loeb and Radoff shall be
removed from such committee assignments without their consent so long as they
remain members of the Board.  Any replacement for either Mr. Loeb or Mr. Radoff
on the Board pursuant to Section 2.03 shall be appointed to the Board committees
on which the Third Point Designee being replaced served, and no such replacement
shall be removed from such committee assignments without their consent so long
as they remain members of the Board.  The two preceding sentences shall not
affect the Board’s ability to remove any such person from any such committee for
an intentional violation of law committed by such person that relates to such
person’s service on such committee.

f)     Each Third Point Designee acknowledges that the Board, in the exercise of
its fiduciary duties, may recuse either or both of them from any Board or
committee meeting or portion thereof at which the Board or any such committee is
evaluating and/or taking action with respect to (i) the ownership of Equity
Securities by any member of the Third Point Group, (ii) the

5


--------------------------------------------------------------------------------


exercise of any of the Company’s rights or enforcement of any of the obligations
under this Agreement, (iii) any transaction with any member of the Third Point
Group or (iv) any other matter in which the interests of a member of the Third
Point Group are adverse to those of the Company, except for such matters that
are applicable to directors on the Board generally.

Section 2.02. Third Point Designee Resignations.

a)             Notwithstanding any other provision of this Agreement to the
contrary, each Third Point Designee hereby irrevocably resigns as a director of
the Company, effective immediately upon the Resignation Date.  The parties agree
and acknowledge that the preceding sentence shall serve as each Third Point
Designee’s formal resignation delivered to the Company and that no additional
agreement, notice or action shall be necessary to immediately effectuate such
resignations in accordance therewith.  The Holders agree that they shall not
contest or seek to contest the validity or effectiveness of such resignations.

b)            Notwithstanding any other provision of this Agreement to the
contrary, each Third Point Designee hereby irrevocably resigns as a director of
the Company, effective immediately upon the occurrence of a Termination Event
applicable to such Third Point Designee.  The parties agree and acknowledge that
the preceding sentence shall serve as each Third Point Designee’s formal
resignation delivered to the Company and that no additional agreement, notice or
action shall be necessary to immediately effectuate such resignations in
accordance therewith.  The Holders agree that they shall not contest or seek to
contest the validity or effectiveness of such Third Point Designee’s
resignation.

Section 2.03 Certain Third Point Designee Replacements.

a)             If a Third Point Designee dies or is disabled such that he is
rendered unable to serve on the Board, or following the resignation of a Third
Point Designee resulting from a Termination Event, the Holders shall be entitled
to nominate a replacement for the vacancy left by such death, disability or
resignation of such Third Point Designee.

b)            In the event that a Third Point Designee resigns from the Board
after the 2007 Annual Meeting and prior to the tenth day preceding the 2008
Annual Meeting, other than as a result of the events specified in paragraph (a)
of this Section, the Holders shall be entitled to nominate a replacement for the
vacancy left by such resignation of such Third Point Designee.

c)             Nominations pursuant to paragraph (a) or (b) of this Section 2.03
shall be made by written notice delivered to the Company in accordance with
Section 7.04.  Each such nominee shall be an individual of high personal and
professional integrity and ethics, relevant expertise and professional
experience and possess such other qualifications necessary for service on the
Board, as determined by the Nominating & Corporate Governance Committee of the
Board.  Each such nominee shall be promptly reviewed by the Nominating &
Corporate Governance Committee and, subject to the approval of such committee,
thereafter recommended by such committee to the Board for election to the Board;
provided that the foregoing recommendation and election shall not be
unreasonably withheld or delayed; and provided further that it shall be a
condition to any such nominee’s election to the Board that such nominee agree in
writing to be bound by the provisions of this Agreement.

6


--------------------------------------------------------------------------------


d)            Once a vacancy described in paragraph (b) of this Section has been
filled a single time in accordance with paragraph (c), the rights in paragraph
(b) shall terminate with respect to such directorship, such that the Holders
shall have no rights to nominate, and the Company shall have no obligations to
review or elect nominees, with respect to more than a total of two such
vacancies (one for each Third Point Designee directorship).

e)             For the avoidance of doubt, any and all rights and obligations
under this Section 2.03 terminate upon the Resignation Date.

Section 2.04 Board Committee Regarding Strategic Alternatives. In the event that
the Board forms a committee of the Board to oversee or monitor the Strategic
Alternatives Process, the Board shall, in connection with the establishment of
any such committee, cause the Third Point Designees to be members of such
committee; provided that no Board Designee shall be entitled to be a member of
any committee formed for the purpose of evaluating and/or taking action with
respect to any transaction with such Board Designee or its respective
Affiliates.

Section 2.05. Restrictions on Charter and Bylaw Amendments and Board Size.

a)             The Company agrees that it will not, prior to the 2008 Annual
Meeting, adopt by action of the Board any amendment to the Bylaws that would (i)
affect the ability of the stockholders to amend the Bylaws, (ii) change the
advance notice provisions of the Bylaws set forth in Section 9 or 10 of Article
I thereof or impose any other notification requirement on stockholders of the
Company regarding business to be conducted at stockholder meetings or (iii)
prescribe any qualifications for directors.  The Company also agrees that it
will not, prior to the 2008 Annual Meeting, (a) create any additional
directorship except as provided in this Agreement and except for any
directorship included in the class of directors that has a term that ends at the
2008 Annual Meeting or (b) propose any amendment to the Certificate of
Incorporation.

b)            If the TRT Designee declines to accept any offer made pursuant to
Section 2.01(b), the Board shall not appoint any person to fill such
directorship and shall take such action as necessary to keep the size of the
Board at ten directors until the 2008 Annual Meeting (subject to paragraph (a)
of this Section).  If the TRT Designee accepts any such offer and, prior to the
2008 Annual Meeting, dies, becomes disabled such that he is rendered unable to
serve on the Board or resigns from the Board, the Board shall not appoint any
person to fill such vacancy and shall take such action as necessary to reduce
the number of directorships by one and to keep the size of the Board at ten
directors until the 2008 Annual Meeting (subject to paragraph (a) of this
Section).  If such death, disability or resignation occurs on or after the tenth
day preceding the stockholder notice deadline for proposals or director
nominations in Sections 9 and 10 of Article I of the Bylaws, the Company agrees
not to assert noncompliance with such deadline with respect to a TRT Vacancy
Proposal otherwise compliant with Sections 9 and 10 of Article I of the Bylaws
that is delivered to the Company within ten days of notice to Third Point of
such death, disability or resignation.

Section 2.06. Designee Information. The Holders agree to provide to the Company,
without unreasonable delay, true and complete information regarding each Third

7


--------------------------------------------------------------------------------


Point Designee required for inclusion in the Company’s proxy statement relating
to the 2007 Annual Meeting.

ARTICLE III

VOTING

Until the Standstill Termination Date, at each meeting of stockholders of the
Company held for the purpose of electing any member of the Board, the Holders
shall cause all Voting Securities beneficially owned by any member of the Third
Point Group, and with respect to which any such member has voting rights on the
applicable record date, to be present at such meeting for purposes of
establishing a quorum and to be voted (a) for the director nominees recommended
by the Board (provided such nominations do not constitute a violation of this
Agreement), (b) in accordance with the recommendation of the Board on any
proposals of any other stockholder of the Company who is proposing one or more
nominees for election as director in opposition to the nominees of the Board at
any such meeting and (c) as such member of the Third Point Group determines is
appropriate on all other proposals of the Board and any proposals by other
stockholders of the Company not covered by clause (a) or (b) above.  No later
than five business days prior to each such meeting of stockholders, the Holders
shall cause all Voting Securities beneficially owned by any member of the Third
Point Group to be voted in accordance with this Article III.  No Holder shall,
and each Holder agrees to cause each member of the Third Point Group not to,
revoke or change any vote or instruction to vote in connection with any such
meeting of stockholders unless such revocation or change is required or
permitted in accordance with the first sentence of this Article III.

ARTICLE IV

OTHER AGREEMENTS

Section 4.01. Standstill. From the date hereof through the Standstill
Termination Date, no Holder shall, and each Holder agrees to cause each member
of the Third Point Group not to, directly or indirectly,

(a)           (i) engage in any “solicitation” of “proxies” (as such terms are
defined in Rule 14a-1 promulgated under the Exchange Act) or make any
communication exempted from the definition of “solicitation” by Rule
14a-1(l)(2)(iv), (ii) submit any proposal for consideration at any annual or
special meeting of the stockholders of the Company (including pursuant to Rule
14a-8 promulgated under the Exchange Act), (iii) otherwise engage in any course
of conduct with the purpose of causing other Company stockholders to vote
contrary to the recommendation of the Board on any matter presented to them for
a vote or (iv) enter into any discussions, negotiations, arrangements or
understandings with any Person other than the Company with respect to any of the
foregoing, advise, assist, encourage or seek to persuade others to take any
action with respect to any of the foregoing or announce any plan or proposal to
take any action with respect to any of the foregoing; or

(b)           (i) otherwise act, alone or in concert with others, to seek to
control

8


--------------------------------------------------------------------------------


or influence the management, Board or policies of the Company or (ii) enter into
any discussions, negotiations, arrangements or understandings with any Person
other than the Company with respect to any of the foregoing, advise, assist,
encourage or seek to persuade others to take any action with respect to any of
the foregoing or announce any plan or proposal to take any action with respect
to any of the foregoing; provided that this clause (b) shall not apply to
actions taken by a Third Point Designee while serving as a member of the Board
and in his capacity as such.

Section 4.02. Expenses. The Company shall reimburse Third Point and its
Affiliates for all out-of-pocket costs and expenses actually and reasonably
incurred by Third Point and its Affiliates, to the extent such expenses (a) have
been substantiated in appropriate documentation provided to the Company and (b)
are directly related to (i) the preparation and filing of any proxy materials
relating to the 2007 Annual Meeting by Third Point and its Affiliates, (ii) the
preparation for and the solicitation of proxies for such meeting, including
without limitation legal fees and the fees of the proxy solicitor retained by
Third Point and its Affiliates for such meeting or (iii) their efforts to cause
the Company to pursue the Strategic Alternatives Process; provided, that
reimbursement of such expenses shall not exceed $200,000 in the aggregate.

Section 4.03. No Public Information. Each Holder hereby agrees to keep
confidential and not to disclose to any Person, and to cause its
representatives, each member of the Third Point Group and their representatives
to keep confidential and not to disclose to any Person, all Confidential
Information, in each case except to the extent the Company has given its prior
written consent.  This Section 4.03 will survive termination of this Agreement
for 18 months.

Section 4.04. 2008 Annual Meeting. The Company agrees to hold the 2008 Annual
Meeting no earlier than May 31, 2008 and no later than June 30, 2008.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

The Holders, jointly and severally, hereby represent and warrant to the Company
as follows:

Section 5.01. Incorporation. Each Holder, with the exception of the Third Point
Designees, is a limited liability company, a Cayman Islands limited liability
exempted company, a British Virgin Islands limited liability company, a Delaware
limited partnership or a Jersey public company with limited liability, each as
the case may be, duly formed, validly existing and in good standing under the
laws of the jurisdiction in which it was formed. Each Holder has the requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.

Section 5.02. Authority. This Agreement has been duly and validly executed and
delivered by each Holder and constitutes a legal, valid and binding obligation
of each such Holder enforceable against such Holder in accordance with its
terms, except as enforceability

9


--------------------------------------------------------------------------------


may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.03. No Conflicts. The execution and delivery by each Holder of this
Agreement do not, and the performance by each Holder of such Holder’s
obligations under this Agreement and the consummation of the transactions
contemplated hereby will not:

a)     conflict with or result in a violation or breach of any term or provision
of any law, statute, rule or regulation or any order, judgment or decree of any
Governmental or Regulatory Authority applicable to such Holder or any of such
Holder’s properties or assets; or

b)    (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
such Holder to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of or (iv)
result in the creation or imposition of any lien upon any of such Holder’s
properties or assets under, any contract, agreement, plan, permit or license to
which such Holder is a party.

Section 5.04. Governmental Approvals and Filings. No consent, approval or action
of, filing with or notice to any Governmental or Regulatory Authority on the
part of any Holder is required in connection with the execution and delivery of
this Agreement, other than any filing with the Commission required in connection
with the execution and/or delivery of this Agreement or the joint press release
referred to in Section 7.01.

Section 5.05. Third Point Shares. No member of the Third Point Group
beneficially owns any Equity Securities other than as disclosed in the Schedule
13D.

Section 5.06. Absence of Certain Events. No event has occurred with respect to
either Third Point Designee that would require disclosure in the Company’s proxy
statement for the 2007 Annual Meeting under Item 401(f) of Regulation S-K
promulgated by the Commission.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Holders as follows:

Section 6.01. Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
the Company has the requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.

Section 6.02. Authority. The execution and delivery by the Company of this
Agreement, and the performance by the Company of its obligations hereunder, have
been duly and validly authorized by the Board, no other corporate action on the
part of the Company or its stockholders being necessary. This Agreement has been
duly and validly executed and delivered

10


--------------------------------------------------------------------------------


by the Company and constitutes a legal, valid and binding obligation of the
Company in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 6.03. No Conflicts. The execution and delivery by the Company of this
Agreement do not, and the performance by the Company of its obligations under
this Agreement  and the consummation of the transactions contemplated hereby
will not:

a)     conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Certificate of Incorporation or Bylaws;

b)    conflict with or result in a violation or breach of any term or provision
of any law, statute, rule or regulation or any order, judgment or decree of any
Governmental or Regulatory Authority applicable to the Company or any of its
properties or asset; or

c)     (i) conflict with or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
the Company to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of or (iv)
result in the creation or imposition of any lien upon the Company or any of its
properties or assets under, any contract, agreement, plan, permit or license to
which the Company is a party, except, in the case of clause (iii), for filings
with the Commission in connection with the matters provided for in Article II.

Section 6.04. Governmental Approvals and Filings. No consent, approval or action
of, filing with or notice to any Governmental or Regulatory Authority on the
part of the Company is required in connection with the execution and delivery of
this Agreement, other than any filing with the Commission required in connection
with the execution and/or delivery of this Agreement or the press release
referred to in Section 7.01.

Section 6.05. No Other Representations or Warranties. Neither the Company nor
any other Person makes any other express or implied representation or warranty
on behalf of the Company other than as expressly set forth in this Article VI.

ARTICLE VII

GENERAL PROVISIONS

Section 7.01. Publicity. Promptly after execution and delivery of this
Agreement, the Company agrees to issue a press release announcing the principal
terms hereof in substantially the form attached hereto as Exhibit A.

Section 7.02. Amendment and Waiver. This Agreement may not be amended or
supplemented, and no waivers or consents to departures from the provisions
hereof will be effective, unless set forth in a writing agreed to, signed by,
and delivered to, the Company, on one hand, and the Holders, on the other.  No
failure or delay of any party in exercising any power

11


--------------------------------------------------------------------------------


or right under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.

Section 7.03. Mutual Non-Disparagement. Until the Standstill Termination Date,
the Company and the Holders agree not to, the Company agrees to cause each of
its directors (excluding the Third Point Designees and the TRT Designee) and
officers not to, and each Holder agrees to cause each member of the Third Point
Group not to, make any statement, written or oral, to any Person (i) reasonably
likely to be harmful to the other party or parties or its or their officers,
directors or employees or to be injurious to the goodwill, reputation or
business standing of the other party or parties or its or their officers,
directors or employees or (ii) that is disparaging or defamatory about the
Company or the Holders, as the case may be, or their respective officers,
directors or employees; provided, however, that this Section 7.03 shall not
preclude (a) any party or its representatives from (i) any good faith response
to any inquiries under oath or in response to inquiry by a Governmental or
Regulatory Authority or (ii) any notification to a Governmental or Regulatory
Authority reporting a violation of applicable law, regulations or standards
governed by such authority, if such notification is, upon advice of counsel,
required by such Person to be so made, and provided that such Person uses
reasonable best efforts to keep such notification confidential or (b) any
director, in the exercise of his or her fiduciary duties, from making statements
during meetings of the board or any committees thereof of which he or she is a
member.

Section 7.04. Notices.

a)     For all purposes of this Agreement, the Company shall not be required to
recognize any notice purportedly delivered by or on behalf of any Holder or any
other member of the Third Point Group unless such notice is delivered to the
Company by or on behalf of Third Point.

b)    All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission or by reputable overnight courier (costs prepaid)
to the parties at the following addresses or facsimile numbers:

If to any Holder or other member of the Third Point Group, to:

Third Point LLC
390 Park Avenue
New York, New York 10022
Facsimile No.:  (212) 224-7401
Attn:  Daniel S. Loeb

with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York  10019
Facsimile No.:    (212) 728-9267
Attn:  Michael A. Schwartz

12


--------------------------------------------------------------------------------


If to the Company, to:

Pogo Producing Company
5 Greenway Plaza, Suite 2700
Houston, Texas 77064-0504
Facsimile No.:    (713) 297-4970
Attn:  General Counsel

with a copy to:

Baker Botts L.L.P.
910 Louisiana Street
One Shell Plaza
Houston, Texas 77046-0504
Facsimile No.:   (713) 229-7775
Attn:    Stephen A. Massad

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by overnight courier in the manner described above to the address as provided in
this Section, be deemed given upon receipt (in each case regardless of whether
such notice, request or other communication is received by any other person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section). Any party from time to time may change its address,
facsimile number or other information for the purpose of notices to that party
by giving notice specifying such change to the other parties hereto.

Section 7.05. Entire Agreement. This Agreement, including the Schedule attached
hereto, embodies the entire agreement and understanding of the parties hereto in
respect of the subject matter contained herein.  This Agreement supersedes all
prior agreements, understandings and discussions between the parties hereto with
respect to such subject matter.

Section 7.06. No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto, and it is
not the intention of the parties to confer third party beneficiary rights upon
any other Person.

Section 7.07. No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any parties hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void.  Subject to the preceding sentence, this Agreement is
binding upon, inures to the benefit of and is enforceable by the parties hereto
and their respective successors and assigns and legal representatives.  The
obligations of the Holders in this Agreement are joint and several.

13


--------------------------------------------------------------------------------


Section 7.08. Specific Performance. The parties acknowledge that money damages
are not an adequate remedy for violations of any provision of this Agreement and
that any party may, in such party’s sole discretion, apply to the Delaware Court
of Chancery for specific performance for injunctive or such other relief as such
court may deem just and proper in order to enforce any such provision or prevent
any violation hereof and, to the extent permitted by applicable law, each party
waives any objection to the imposition of such relief.

Section 7.09. Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

Section 7.10. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
intended rights of any party hereto under this Agreement will not be forfeited
in any material respect as a result thereof, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof
and (iii) the remaining provisions of this Agreement will remain in full force
and effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

Section 7.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

Section 7.12. Consent to Jurisdiction and Service of Process. Each party hereby
irrevocably submits to the exclusive jurisdiction of the Delaware Court of
Chancery in any action, suit or proceeding arising out of or in connection with
this Agreement, agrees that any such action, suit or proceeding shall be brought
only in such court (and waives any objection based on forum non conveniens or
any other objection to venue therein to the extent permitted by law), and agrees
to delivery of service of process by any of the methods by which notices may be
given pursuant to Section 7.04, with such service being deemed given as provided
in such Section; provided, however, that such consent to jurisdiction is solely
for the purpose referred to in this Section 7.12 and shall not be deemed to be a
general submission to the jurisdiction of said courts or in the State of
Delaware other than for such purpose.

Section 7.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

Section 7.14. Termination. This Agreement may be terminated (i) by mutual
written agreement of the parties hereto or (ii) by either the Company or the
Holders if any material breach of this Agreement has been committed by any of
the Holders or the Company, respectively, and such breach has not been waived. 
The provisions of Section 2.02 shall survive any termination of this Agreement
indefinitely, and the provisions of Section 4.03 shall survive any termination
of this Agreement for the period provided therein.

14


--------------------------------------------------------------------------------


Section 7.15 Holder Representative; Appointment of Attorney-in-Fact Each Holder,
by its execution of this Agreement, hereby irrevocably appoints Third Point LLC
(the “Holder Representative”) as its agent, proxy and attorney-in-fact for all
purposes of this Agreement, including, without limitation, entering into and
granting any amendments, modifications, waivers or consents hereunder or
hereto.  The Company and its representatives need not be concerned with, and
shall be entitled to rely on, the authority of the Holder Representative to act
and communicate on behalf of all Holders hereunder, and the Company and its
representatives shall not be held liable or accountable in any manner for any
act or omission of the Holder Representative in such capacity.  The grant of
authority provided for in this Section 7.15 is coupled with an interest and is
being granted, in part, as an inducement to the parties to enter into this
Agreement, shall be irrevocable and survive the death, incompetency, bankruptcy
or liquidation of any Holder and shall be binding on any successor thereto.

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each party hereto has signed this Agreement, or caused this
Agreement to be signed on its behalf, on the date first above written.

 

POGO PRODUCING COMPANY

 

 

 

 

 

 

 

 

By:

 

/s/ Paul G. Van Wagenen

 

 

 

 

Name:

 

Paul G. Van Wagenen

 

 

 

 

Title:

 

Chairman, President and Chief

 

 

 

 

 

 

Executive Officer

 

 

 

 

 

 

 

 

 

THIRD POINT LLC

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel S. Loeb

 

 

 

 

Name:

 

Daniel S. Loeb

 

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Daniel S. Loeb

 

 

Daniel S. Loeb

 

 

 

 

 

 

 

 

/s/ Bradley L. Radoff

 

 

Bradley L. Radoff

 

 

 

 

 

THIRD POINT OFFSHORE FUND, LTD.

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel S. Loeb

 

 

 

 

Name:

 

Daniel S. Loeb

 

 

 

 

Title:

 

Director

 

 

 

 

 

 

 

 

 

THIRD POINT ULTRA LTD.

 

 

 

 

 

 

 

 

By:

 

Third Point LLC, its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel S. Loeb

 

 

 

 

Name:

 

Daniel S. Loeb

 

 

 

 

Title:

 

Chief Executive Officer

 


--------------------------------------------------------------------------------


 

 

THIRD POINT PARTNERS LP

 

 

 

 

 

 

 

 

By:

 

Third Point Advisors LLC, its General Partner

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel S. Loeb

 

 

 

 

Name:

 

Daniel S. Loeb

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

THIRD POINT PARTNERS QUALIFIED LP

 

 

 

 

 

 

 

 

By:

 

Third Point Advisors LLC, its General Partner

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel S. Loeb

 

 

 

 

Name:

 

Daniel S. Loeb

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

LYXOR/THIRD POINT FUND LIMITED

 

 

 

 

 

 

 

 

By:

 

Third Point LLC, its Investment Manager

 

 

 

 

 

 

 

 

By:

 

/s/ Daniel S. Loeb

 

 

 

 

Name:

 

Daniel S. Loeb

 

 

 

 

Title:

 

Chief Executive Officer

 


--------------------------------------------------------------------------------